

116 HRES 986 IH: Commemorating the 80th anniversary of the Katyn Massacre.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 986IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Lipinski (for himself, Mrs. Walorski, Ms. Kaptur, Mr. Smith of New Jersey, and Mr. Tonko) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 80th anniversary of the Katyn Massacre.Whereas, on August 23, 1939, Nazi Germany and the Soviet Union secretly pledged nonaggression toward one another through the Molotov-Ribbentrop Pact, in which they divided Poland between themselves;Whereas Nazi Germany invaded Poland from the west on September 1, 1939, and the Soviet Union invaded Poland from the east on September 17, 1939;Whereas over 60,000 Polish soldiers died in combat defending Poland from these invasions;Whereas, after the Red Army invaded Poland, it captured thousands of Polish military personnel and civilians, many of whom had fled east from the Nazi invasion;Whereas the Soviet People's Commissariat for Internal Affairs, or NKVD, took charge of the Polish prisoners from the Red Army and transferred them to the Kozelsk, Starobilsk, and Ostashkov internment camps in the western Soviet Union, where many were subject to lengthy interrogations;Whereas, on March 5, 1940, Soviet General Secretary Josef Stalin and three Soviet Politburo members signed an NKVD order to execute nearly 22,000 prisoners by shooting that also identified more than 10,000 additional Polish prisoners for possible execution;Whereas, in April and May 1940, the NKVD summarily executed the condemned Polish prisoners at several sites in the Soviet Union, including at the Katyn Forest west of Smolensk in the Russian Soviet Federative Socialist Republic, and buried them in mass graves;Whereas, in April 1943, occupying Nazi troops discovered eight mass graves in the Katyn Forest with the remains of many of those Polish prisoners;Whereas, following this discovery in the Katyn Forest, the mass executions by the Soviets of the Polish prisoners from all three camps became known as the Katyn Massacre;Whereas the 21,892 victims of the Katyn Massacre included military officers, chaplains, professors, doctors, lawyers, engineers, teachers, journalists, and refugees, many of whom were military reservists who had been mobilized as a result of the Nazi invasion;Whereas between 700 and 900 Polish Jews were killed in the Katyn Massacre;Whereas the Soviet Union falsely blamed Nazi Germany for the massacre and broke off diplomatic relations with the Polish government-in-exile following a request by the government-in-exile that the International Committee of the Red Cross examine the Katyn mass graves;Whereas an international medical commission excavated the area in Spring 1943 and determined that the massacre occurred in 1940, when the area was under Soviet control;Whereas the Soviet Union continued to deny responsibility for the Katyn Massacre, blaming the Nazis and concealing evidence of its guilt, for nearly 50 years;Whereas, on September 18, 1951, the United States House of Representatives established the Select Committee to Conduct an Investigation and Study of the Facts, Evidence, and Circumstances of the Katyn Forest Massacre, which is referred to as the Madden Committee;Whereas, after reviewing witness testimony and relevant documents, the Madden Committee unanimously found that the NKVD, and thus the Soviet Union, was responsible for the executions and recommended a trial before the International World Court of Justice;Whereas scholars in the United States and United Kingdom published books and articles demonstrating the truth of the Katyn Massacre during the decades of Soviet denial;Whereas, in Poland in 1981, the Solidarity movement erected a memorial with the inscription Katyn, 1940 that the Communist government removed and replaced with a memorial falsely blaming the Nazis for the massacre;Whereas, in 1988, demonstrators marched in Warsaw to demand an official inquiry into the Katyn Massacre;Whereas, on April 13, 1990, 50 years after the executions of the Polish prisoners and 47 years since the day the discovery of the mass graves was announced, the Soviet government issued a statement accepting responsibility for the Katyn Massacre and calling it one of the most heinous crimes of Stalinism;Whereas on that day Soviet President Mikhail Gorbachev gave the Government of Poland copies of Soviet archival materials pertaining to the executed prisoners that confirmed Soviet responsibility for the massacre;Whereas, in recent months, President Vladimir Putin and other Russian officials have attempted to propagate a false narrative that Poland was responsible for the outbreak of World War II, ignoring the facts of the Molotov-Ribbentrop Pact and the coordinated Nazi and Soviet invasions of Poland;Whereas, in October 2019, Russian officials ordered the removal of a plaque at a former regional NKVD headquarters in Tver commemorating the estimated 6,000 Poles murdered in the building as part of the Katyn Massacre; Whereas President Putin and the Government of the Russian Federation use these historical revisionist narratives, including false accusations about Polish responsibility for World War II, as a tool in their attempt to whitewash Soviet history, elevate Russia’s international position, and sow political discord among its neighbors and adversaries;Whereas the Katyn Massacre fits into a larger pattern of Communist governments around the world persecuting their citizens and denying their people freedom, which has resulted in the deaths of up to 100,000,000 people since the Russian Revolution of 1917; and Whereas the year 2020 marks the 80th anniversary of the Katyn Massacre: Now, therefore, be it That the House of Representatives—(1)honors the lives and legacies of the approximately 22,000 Polish soldiers and civilians who were murdered by the Soviet People's Commissariat for Internal Affairs, or NKVD, during the Katyn Massacre 80 years ago;(2)recognizes the witnesses, scholars, activists, and demonstrators who fought to bring the truth of the Katyn Massacre to light in the face of the cover-up campaign orchestrated by the Soviet Union;(3)condemns both past and present attempts to cover up truth of the Katyn Massacre;(4)condemns broader efforts by the Government of the Russian Federation to spread disinformation about the history of World War II; and(5)encourages education about the facts of the Katyn Massacre, including the horrors of the massacre itself and subsequent attempts to deny it or cover it up. 